Citation Nr: 0506541	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  01-07 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of an injury to the thoracic 
spine manifested by limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from December 
1988 to October 1993.  This matter initially came before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2000 rating decision of the Department of Veterans Affairs 
(VA), Cleveland, Ohio, Regional Office (RO) that, in 
pertinent part, granted the veteran's claim of entitlement to 
service connection for service connection for residuals of an 
injury to the thoracic spine and assigned a 10 percent 
initial disability evaluation for that disorder.  The claim 
was remanded by the Board in April 2003.  The claim returns 
to the Board following additional development.

The Board notes that the veteran requested entitlement to a 
permanent and total evaluation in a statement received in 
August 2004.  This issue has not been developed for appellate 
review and is therefore referred to the RO for appropriate 
disposition.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

As noted in the April 2003 Board Remand, in conjunction with 
the filing of his substantive appeal in August 2001, the 
veteran asserted a claim of entitlement to service connection 
for a lumbar spine disability.  The veteran contended that, 
although he had been granted service connection for a 
thoracic spine disability, his disability was, in actuality, 
a combination of disability within his thoracic spine and 
lumbar spine together.  He contended that he should be 
evaluated accordingly. 

In its April 2003 remand, the Board determined that the 
veteran's claim for an increased initial evaluation for 
thoracic spine disability was "inextricably intertwined" with 
the claim for service connection for a lumbar spine 
disability, and directed the RO to adjudicate both claims.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The record 
before the Board for appellate review does not reflect that a 
claim for service connection for a lumbar spine disorder has 
been adjudicated, as ordered.  The claim for service 
connection for a lumbar disability remains inextricably 
intertwined with the claim for an increased initial 
evaluation for thoracic spine disability.  The claim on 
appeal must again be remanded, and the inextricably 
intertwined lumbar spine disorder claim must be adjudicated.  
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In this regard, the Board notes that the veteran has stated 
that he underwent further rehabilitation after his lumbar 
spine fracture was diagnosed.  It is not clear that the 
clinical records the veteran has referred to are associated 
with the claims file.  The veteran should be offered the 
opportunity to more clearly identify those records, and, if 
the records have not been associated with the claims file, 
further development to attempt to obtain the identified 
records should be conducted.  

The Board also notes that the regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the veteran's claim was filed.  These changes became 
effective on September 23, 2002, and on September 26, 2003.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 
Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2004).  The veteran must be advised of the changes made to 
the rating criteria for evaluating diseases and injuries of 
the spine, and the appropriate regulations must be applied 
for the appropriate time periods.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In 1999, when the veteran submitted his claim for service 
connection for a thoracic spine disorder, 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 provided that residuals of a vertebra 
fracture be rated in accordance with definite limited motion 
or muscle spasm by adding a 10 percent rating for 
demonstrable deformity of vertebral body.  See 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5285 (1999).  Radiologic 
examination of the thoracic spine conducted in July 2000, 
however, disclosed "slight compression" of the bodies of T9 
and T10.  A March 2001 radiologic examination was interpreted 
as showing some loss of height of the body of T8, consistent 
with an old fracture.  Application of Diagnostic Code 5285 
should be considered.

This case is remanded for the following actions:

1.  (a) Advise the veteran of the 
evidence required to substantiate his 
claim for an increased initial evaluation 
for thoracic spine disability and his 
claim for lumbar spine disability.  In 
particular, as to the claim of service 
connection for lumbar spine disability, 
the veteran should be advised the 
evidence of a medical diagnosis of a 
lumbar spine disorder proximate to 
service discharge would be the most 
persuasive evidence.  In particular, as 
to the claim for an increased initial 
evaluation for thoracic spine disability, 
the veteran should be notified of changes 
in the governing regulations during the 
pendency of his appeal, including 
revisions effective in September 2002 and 
in September 2003.

(b) Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type, he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  If there are any 
additional documents, reports, or types 
of records which might substantiate his 
claim, he should identify such records.  
In particular, the veteran should 
identify the dates of treatment and 
treatment facility referred to in his 
statement that he underwent additional 
rehabilitation prior to his discharge and 
after return from his overseas 
assignment.  In any event, the veteran 
should be specifically asked to provide 
any evidence in his possession or to 
identify any evidence that might be 
obtained that might substantiate his 
claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The RO should specifically ask the 
veteran to provide the names and 
addresses, and appropriate releases of 
any medical care providers who have 
treated him for a lumbar spine disorder 
since service.  All VA medical records 
identified by the veteran, and all 
private treatment records for which the 
veteran provides releases, should be 
sought and associated with the claims 
file.

3.  The veteran should be advised of 
alternative types of records which might 
substantiate his claim for service 
connection for a lumbar disability or his 
claim for an increased initial evaluation 
for thoracic spine disability, including 
employment medical records, employment 
records reflecting time lost from work 
and the reason for loss of time, 
statements from employers or co-workers, 
and the like.

4.  If medical examination is required to 
adjudicate the claim of entitlement to 
service connection for a lumbar spine 
disability, the veteran should be 
provided with additional medical 
examination.  If examination is required, 
the examiner should be asked to provide 
an opinion as to whether the veteran has 
a current lumbar spine disorder which was 
manifested in service, or which is the 
result of injury directly incurred in 
service, or which is secondary to 
service-connected thoracic spine 
disability.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner.  The report 
prepared should be typed.

5.  The veteran should be afforded VA 
examination to determine the current 
severity of his thoracic spine disorder 
which addresses the rating criteria as 
revised effective in September 2002.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The report prepared should 
be typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claims.  
Following such development, the claims 
should be reviewed and readjudicated, 
with consideration given to the holding 
in Fenderson v. West, 12 Vet. App. 119 
(1999) pertaining to staged ratings, 
including application of Diagnostic Code 
5285 prior to revision of the regulation 
in September 2002, and adjudication of 
the veteran's claim of entitlement to 
service connection for lumbar spine 
disability.  

If a complete grant of the claim of 
entitlement to an increased initial 
evaluation for a thoracic spine disorder 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  

If the claim of entitlement to service 
connection for a lumbar spine disability 
is not granted, and the veteran provides 
a timely notice of disagreement with that 
decision, then a SOC should be issued.  
If, but only if, the veteran submits a 
timely substantive appeal, that matter 
should also be returned to the Board in 
accordance with the applicable 
procedures.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




